Citation Nr: 0727088	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel






INTRODUCTION

The veteran had active military service in the U.S. Navy from 
July 1984 to May 1985, and in the U.S. Air Force from 
December 1990 to February 1991.  She also had service in the 
Reserves in between these periods of service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  The 
veteran filed a request for reconsideration of this decision 
in December 2001, which is construed as a valid notice of 
disagreement with this decision.  The RO subsequently 
readjudicated the issue in a January 2003 rating decision, 
continuing to deny the claim.  The veteran requested a Board 
hearing on her VA-Form 9, but later withdrew this request in 
March 2005.

The veteran's representative submitted a statement July 2007 
that a claim for entitlement to a total disability rating 
based on individual unemployability had been inferred.  This 
matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has post-service diagnoses of psychiatric 
disorders, including PTSD, dysthymia, and major depressive 
disorder, dated since 1996.

At entry into the U.S. Navy in December 1983, the veteran 
noted that she had been hospitalized at a private hospital 
from October 1980 to April 1981 for emotional problems.  The 
entrance examination noted that a psychiatric consult was 
recommended with a provisional diagnosis of dysthymic 
disorder.  The examining psychiatrist later found that there 
was no evidence of a definite psychiatric childhood disorder 
and considered the veteran a favorable candidate for 
enlistment. 

Later medical evidence, including an August 1986 Air Force 
Reserves mental health clinic note, revealed a childhood 
history of chronic sexual abuse by an alcoholic step-father, 
admission into an adolescent treatment center after 
exhibiting self-destructive behavior in a group home, and a 
discharge diagnosis of dysthymia disorder.  Therefore, even 
though a psychiatric disorder was not noted at entry into 
service, the record shows clear and unmistakable evidence of 
a pre-existing psychiatric disorder.

The veteran submitted a statement in November 2002 that while 
serving in the U.S. Air Force Reserves on Manday Orders from 
1986 to 1990, she was sexually harassed by her supervisor, a 
lieutenant colonel, with whom she shared an office.  She 
stated that the lieutenant colonel drank on duty in his 
office on the base and sometimes stayed over night naked and 
drunk.  She also indicated that he kept nude photos of 
himself on his desk and left sex-related gifts and magazines 
for her at the office on the base.  She indicated that she 
felt threatened, invaded, violated, and afraid because she 
knew that her commanding officer was aware of her 
supervisor's behavior.  She stated that this made her feel 
unprotected, vulnerable, and at risk.  

In response to her December 1988 letter complaint of sexual 
harassment to the Secretary of the Air Force, a February 1989 
letter to the veteran from an Air Force General Officer noted 
that an investigation had been completed and that the 
findings revealed the sexual harassment charges made by the 
veteran to the Social Actions Office were accurate.  
Additionally, the letter noted that the alcohol misuse 
charges as it pertained to the drinking episode related by 
the veteran were substantiated.  

An April 1989 letter from the Office of Inspector General in 
the U.S. Air Force Reserves noted that two inquiries were 
conducted into the veteran's situation, one by a General 
Officer and one by another senior officer.  They found that 
the veteran's previous supervisor had in fact given her 
inappropriate gifts of a personal and sexual nature on or 
about October 14, 1988 and did sexually harass the veteran by 
creating an atmosphere of open sexuality in the office, 
telling jokes of a sexual nature, keeping inappropriate 
photographs in his office, and acting in a less than 
professional manner.  The letter further noted that while the 
Wing Commander placed the veteran in the Administrative 
Office in Headquarters, he felt that it was in her best 
interests to physically separate her from the previous office 
and that his actions were in no way indicative of 
retaliation.  Last, the letter noted that appropriate actions 
were being taken against her former supervisor.

A medical opinion should be obtained from a psychiatric 
specialist to determine whether the veteran's pre-existing 
psychiatric disorder was aggravated by the in-service sexual 
harassment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric specialist 
examination to determine the veteran's 
current psychiatric condition and provide 
an opinion as to whether it is at least as 
likely as not that the veteran's current 
psychiatric condition was incurred in 
service and whether the veteran's pre-
existing psychiatric disorder was 
aggravated by the in-service sexual 
harassment.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



